         AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                        United States District Court
                                           Southern District of Georgia
                  Michelle Freenor; Steven Freenor; Dan Leger; Jean
                  Soderlind; Ghost Talk. Ghost Walk LLC


                                                                                    JUDGMENT IN A CIVIL CASE



                                                 V.                               CASE NUMBER: CV414-247
                  Mayor and Alderman of the City of Savannah




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
            □        has rendered its verdict.



            I2J      Decision by Court. This action came before the Court. The issues have been considered and a decision has been
                     rendered.


                     IT IS ORDERED AND ADJUDGED

                     that with respect to Count II of the Amended Complaint, the Court DISMISSES AS MOOT both of

                      Plaintiffs' Summary Judgment Motions. Defendant Mayor and Alderman of the City of Savannah's

                      Motion for Summary Judgment is also DISMISSED AS MOOT. This action stands closed.




            July 23,2019                                                        Scott L. Poff
            Date




GAS RevllUI/tiJ
